NO. 07-10-00348-CR

                              IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL A

                                       MAY 19, 2011


                       RICARDO DEWAYNE GOMEZ, APPELLANT

                                              v.

                           THE STATE OF TEXAS, APPELLEE


                FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

              NO. B18320-1003; HONORABLE EDWARD LEE SELF, JUDGE


Before CAMPBELL and HANCOCK and PIRTLE, JJ.

                                MEMORANDUM OPINION

       Appellant, Ricardo DeWayne Gomez, was convicted by a jury of the offense of

aggravated assault on a peace officer.1           Appellant proceeded to the trial court for

determination of punishment and, after hearing the evidence the trial court assessed a

term of confinement for 10 years and a $5,000 fine. Appellant gave notice of appeal.

We will affirm the judgment of the trial court.


       Appellant=s attorney has filed an Anders brief and a motion to withdraw. Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967). In support of his



       1
           See TEX. PENAL CODE ANN. § 22.01(b)(1) (West Supp. 2010).
motion to withdraw, counsel certifies that he has diligently reviewed the record, and in

his opinion, the record reflects no reversible error upon which an appeal can be

predicated. Id. at 744-45. In compliance with High v. State, 573 S.W.2d 807, 813

(Tex.Crim.App. 1978), counsel has candidly discussed why, under the controlling

authorities, there is no error in the trial court=s judgment. Additionally, counsel has

certified that he has provided appellant a copy of the Anders brief and motion to

withdraw and appropriately advised appellant of his right to file a pro se response in this

matter. Stafford v. State, 813 S.W.2d 503, 510 (Tex.Crim.App. 1991). The Court has

also advised appellant of his right to file a pro se response. Appellant has filed a

response.


       By his Anders brief, counsel reviewed all grounds that could possibly support an

appeal, but concludes the appeal is frivolous. We have reviewed these grounds and

made an independent review of the entire record to determine whether there are any

arguable grounds which might support an appeal. See Penson v. Ohio, 488 U.S. 75,

109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824

(Tex.Crim.App. 2005).     We have found no such arguable grounds and agree with

counsel that the appeal is frivolous.


       Appellant contends in his response that the evidence was not sufficient to sustain

the jury’s verdict and that he received ineffective assistance of counsel.        We have

reviewed the totality of the record and find that any issue attacking the sufficiency of the

evidence to support the jury verdict is frivolous. See Jackson v. Virginia, 443 U.S. 307,

319, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979); Ross v. State, 133 S.W.3d 618, 620

                                             2
(Tex.Crim.App. 2004).     As to appellant’s contentions of ineffective assistance of

counsel, the record does not support them, and they are likewise frivolous. See Salinas

v. State, 163 S.W.3d 734, 740 (Tex.Crim.App. 2005).


      Accordingly, counsel=s motion to withdraw is hereby granted and the trial court=s

judgment is affirmed.2




                                                       Mackey K. Hancock
                                                            Justice


Do not publish.




      2
        Counsel shall, within five days after this opinion is handed down, send his client
a copy of the opinion and judgment, along with notification of appellant=s right to file a
pro se petition for discretionary review. See TEX. R. APP. P. 48.4.

                                            3